Herlihy, P. J.
(concurring).. We concur in the result. Upon the present record it is established that the appellant did attempt to remedy Or prevent the loss of his property by tax sale and was misled by the Couiity '.Treasurer’s - office and thereby pre* vented from complying with the provisions of subdivision 1 of section 1022 of the Real Property Tax Law. The testimony of the appellant in this regal’d was as follows: zo zzzrozzo ::rw
' “ the court : What about the .taxes that, were due in 1966, did you pay them? yo Mziii oi z-z-iizyizy rizB -z ’tlzí/s
“ the witnessV When I came down to pay them, they said they had already been paid, I’d have to get in touch with Mr. Giovatto.
, :'v “ the court: With Mr. whom? BW't k<v „t, «4.znz)v«iz
*323“ the witness: Giovatto.
“ the court: Who is he!
“ the witness: He’s the one that paid the taxes, I presume.”
TKé County Treasurer when testifying did not dispute the assertion of the appellant that he appeared at his office and attempted to make payment. Additionally, the record clearly establishes that part of the premises was occupied at the time of the tax sale. This contention was not considered by the trial court but, in our opinion, it is sufficient in itself to require reversal.
Main, J., concurs with Greenblott, J.; Herlihy, P. J., and Sweeney, J., concur in the result in a separate opinion by Herlihy, P. J.; Kane, J., not taking part.
Judgment reversed, on the law and the facts, and case remitted" for further proceedings not inconsistent herewith, without costs.